Citation Nr: 1617098	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include residuals of a right posterior axilla shrapnel injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969.  This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has residuals of an in-service right posterior axilla shrapnel injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right posterior axilla shrapnel injury have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in the Veteran's March 2008 claim and March 2010 substantive appeal, and in his representative's April 2016 Informal Hearing Presentation (IHP), the Veteran asserts that he has a current right shoulder disability, including pain, stiffness, and other problems, as the result of an in-service shrapnel wound, for which he was awarded the Purple Heart.  The Veteran's service records indicate that he was indeed awarded the Purple Heart.  See 38 U.S.C.A. § 1154(b).

Service treatment records reflect that in November 1967 the Veteran was treated for a shrapnel wound laceration in the right posterior axilla area on November 8, 1967.  March 2010 VA treatment records reflect that the Veteran complained of years of right shoulder pain with history of shrapnel injury, which had intensified recently.  X-rays revealed no fracture, dislocation, or soft tissue abnormality except for artifactual metallic density along the lateral chest wall visible in one view.

Given the above, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current residuals of an in-service right posterior axilla shrapnel injury.  Accordingly, service connection for residuals of a right posterior axilla shrapnel injury is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a right posterior axilla shrapnel injury is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


